Citation Nr: 0831618	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  07-04 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for the 
cause of the veteran's death, and, if so, whether the 
reopened claim may be granted.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to dependency and indemnity 
compensation (DIC) benefits under the provisions of 38 
U.S.C.A. § 1318, and, if so, whether the reopened claim may 
be granted.  


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from August 1969 to April 
1971.  He died in February 2002.  The appellant is seeking 
survivor's benefits as the veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2006 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

On her February 2007 substantive appeal, via VA Form 9, the 
appellant indicated that she wanted a Board hearing at her 
local VA office.  The appellant was informed that her hearing 
was scheduled for February 2008 and the record reflects that 
notice of the hearing was sent to the address of record.  
However, the appellant did not report for the scheduled 
hearing and she has not identified good cause as to why the 
hearing should be rescheduled.  The Board finds that all due 
process has been satisfied with respect to the appellant's 
right to a hearing.  


FINDINGS OF FACT

1.  In a May 2003 rating decision, the RO denied entitlement 
to service connection for the cause of the veteran's death 
and entitlement to DIC benefits under 38 U.S.C.A. § 1318.  
The appellant submitted a timely notice of disagreement as to 
the May 2003 rating decision, but she did not complete her 
appeal by filing a VA Form 9, or statement accepted in lieu 
thereof, and the decision became final.

2.  Evidence received since the final May 2003 rating 
decision is new, relates to an unestablished fact necessary 
to substantiate the claim of entitlement to service 
connection for the cause of the veteran's death, is neither 
cumulative nor redundant, and raises a reasonable possibility 
of substantiating the claim, so as to permit reopening of the 
claim.  

3.  Since the May 2003 rating decision, evidence that is new, 
relates to an unestablished fact necessary to substantiate 
the claim, is neither cumulative nor redundant, and raises a 
reasonable possibility of substantiating the claim for 
entitlement to DIC benefits under 38 U.S.C.A. § 1318, has not 
been received.  

4.  According to the official certificate of death, the 
veteran's death in February 2002 was caused by 
cardiopulmonary arrest, with metastatic squamous cell 
carcinoma of the tongue as an underlying cause leading to the 
immediate cause of death, and post traumatic stress disorder 
and peripheral neuropathy as conditions contributing to death 
but not resulting in the underlying cause.  

5.  At the time of the veteran's death, he did not have any 
service-connected disabilities.  

6.  The competent and probative evidence of record 
preponderates against a finding that the veteran's heart 
condition was manifested during active service or within the 
first post-service year, or that his death was caused or 
contributed to by any other disease or injury incurred in or 
aggravated during service.  


CONCLUSIONS OF LAW

1.  The May 2003 rating decision is final.  38 U.S.C.A. §§ 
5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 
20.302, 20.1103 (2007).

2.  New and material evidence to reopen the claim of 
entitlement to service connection for the cause of the 
veteran's death has been received, and the appellant's claim 
is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156(a) (2007).

3.  New and material evidence has not been received with 
respect to the claim for entitlement to DIC benefits under 
38 U.S.C.A. § 1318, and the claim may not be reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2007).

4.  The cause of the veteran's death was not related to an 
injury or disease which was incurred in or aggravated by 
active military service, or which may be so presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 1310 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303(a), (c), 3.307, 3.309, 
3.312 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) recently held that any error in a VCAA notice should 
be presumed prejudicial.  The claimant bears the burden of 
demonstrating such error.  VA then bears the burden of 
rebutting the presumption, by showing that the essential 
fairness of the adjudication has not been affected because, 
for example, actual knowledge by the claimant cured the 
notice defect, a reasonable person would have understood what 
was needed, or the benefits sought cannot be granted as a 
matter of law.  Sanders v. Nicholson, 487 F.3d 881 (2007).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) clarified VA's duty to 
notify in the context of claims to reopen.  With respect to 
such claims, VA must both notify a claimant of the evidence 
and information that is necessary to reopen the claim and 
notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the appellant in August 2005 that fully 
addressed all required notice elements and was sent prior to 
the initial AOJ decision in this matter.  The letter informed 
the appellant of what evidence was required to substantiate 
her claims and of the appellant's and VA's respective duties 
for obtaining evidence.  Although no longer required, the 
appellant was also asked to submit evidence and/or 
information in her possession to the AOJ.  

The Board also notes that the notice letter provided to the 
appellant in August 2005 included the criteria for reopening 
a previously denied claim, the criteria for establishing 
service connection, and information concerning why the claim 
was previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as the appellant was 
informed about what evidence is necessary to substantiate the 
elements required to establish service connection that were 
found insufficient in the previous denial.  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the appellant in proceeding with the present decision.  Since 
the claims herein are being denied, such issues are moot.

The Board also finds VA has satisfied its duty to assist the 
appellant in the development of her claims.  The RO has 
obtained the veteran's death certificate and service medical 
records, as well as medical records, dated from 1980 to 2002, 
from private and VA physicians who treated him prior to his 
death.  The Board notes the RO attempted to obtain medical 
records from the Social Security Administration (SSA) as the 
evidence shows the veteran received disability benefits from 
SSA prior to his death.  However, SSA informed VA that the 
veteran's folder was no longer available as his folder had 
been destroyed.  See August 2007 Memorandum of 
Unavailability.  In this regard, it appears that all 
obtainable evidence identified by the appellant relative to 
her claims have been obtained and associated with the claims 
file, and that neither she nor her representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  

II.  Analysis

A.  New and Material Evidence

To reopen a claim which has been previously denied and has 
become final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  New and material 
evidence is defined as evidence not previously submitted to 
agency decision makers which, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim, which is neither 
cumulative nor redundant, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  In 
determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held 
the Board must first determine whether the appellant has 
presented new and material evidence under 38 C.F.R. § 
3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108.  Then, if new and material evidence 
has been submitted, the Board may proceed to evaluate the 
merits of the claim, but only after ensuring that VA's duty 
to assist has been fulfilled.  See Vargas-Gonzalez v. West, 
12 Vet. App. 321, 328 (1999).

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  The 
Board does not have jurisdiction to consider a claim which 
has been previously adjudicated unless new and material 
evidence is present, and before the Board may reopen such a 
claim, it must so find.  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 
(1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 
U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and 
material evidence has not been submitted, it is unlawful for 
the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).  

In a rating decision dated May 2003, the RO denied 
entitlement to service connection for cause of the veteran's 
death and entitlement to DIC benefits under 38 U.S.C.A. 
§ 1318.  In March and May 2004, the appellant submitted 
notices of disagreement as to the RO's determination and the 
RO subsequently issued a September 2004 statement of the case 
(SOC).  The September 2004 SOC informed the appellant that 
she had 60 days from the date of the SOC to complete her 
appeal by filing a formal appeal; however, the appellant did 
not complete her appeal by filing a VA Form 9 or statement 
accepted in lieu thereof.  Therefore, the May 2003 decision 
became final.  See 38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. § 20.1103 (2007).  

With respect to the cause of death claim, the May 2003 rating 
decision reflects the RO determined there was no competent 
evidence of record showing that any of the disabilities 
listed on the veteran's death certificate as immediate, 
underlying, or contributing causes to his death were incurred 
in or aggravated by service.  The evidence associated with 
the claims file at the time of the May 2003 rating decision 
included the veteran's service treatment records, VA 
examination reports dated in September 1981 and September 
1975, and medical records from VA and private physicians 
showing treatment after service for various disabilities, 
including hypertension, masses on both sides of his neck, and 
post traumatic stress disorder (PTSD).  

The evidence received into the record since the May 2003 
rating decision includes private medical records from Dr. 
C.L., which document treatment the veteran received for 
various disabilities prior to his death, including squamous 
cell carcinoma of the tongue, which is listed on the 
veteran's death certificate as an underlying disability that 
led to the immediate cause of his death, along with 
cardiopulmonary arrest.  A January 2002 medical record 
includes a note wherein Dr. C.L. stated that it appears Agent 
Orange, to which the veteran was exposed in Vietnam, is 
probably the direct cause of the veteran's squamous cell 
carcinoma of the tongue.  

At the time of the last decision, there was no competent 
evidence of record which associated any disability listed on 
the veteran's death certificate as an immediate, underlying, 
or contributing cause of his death to his military service.  
Since the May 2003 decision, the veteran provided such 
evidence and, in determining whether new and material 
evidence has been submitted to reopen a claim for service 
connection, we presume the credibility of all evidence.  
Therefore, the Board finds that such evidence is new, relates 
to an unestablished fact necessary to substantiate the claim, 
is neither cumulative nor redundant, and raises a reasonable 
possibility of substantiating the claim.  Accordingly, the 
claim for entitlement to service connection for the cause of 
the veteran's death may be reopened.  See 38 U.S.C.A. § 5108.  

As to the claim for DIC benefits under 38 U.S.C.A. § 1318, 
the May 2003 rating decision reflects the RO denied the 
appellant's claim on the basis that there was no evidence 
showing that the veteran was rated totally disabled prior to 
his death, due to service-connected disabilities.  

As noted, since the May 2003 rating decision, the appellant 
has submitted various medical records showing treatment the 
veteran received prior to his death.  Although a large part 
of this evidence is new, in that it was not associated with 
the claims file at the time of the last, final decision, the 
Board finds the newly submitted evidence is not material 
because it does not raise a reasonable possibility of 
substantiating the claim for DIC benefits under 38 U.S.C.A. 
§ 1318.  In this regard, the evidence does not show the 
veteran was a former POW or that, at the time of his death, 
he was continuously rated totally disabled for at least 10 
consecutive years immediately preceding his death or since 
his release from active duty.  Nor does the evidence show, or 
the appellant alleged, that the veteran would have been 
entitled to receive such compensation but for clear and 
unmistakable error (CUE) in the decisions issued before his 
death.  See 38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22(a).

The Board does not doubt that the appellant sincerely 
believes she is entitled to DIC benefits under the provisions 
of 38 U.S.C.A. § 1318; however, there is no competent 
evidence of record which supports the grant of the benefits 
being sought.  Therefore, the Board finds that the evidence 
received in conjunction with the claim to reopen is not new 
and material, and does not serve to reopen the claim for DIC 
benefits under the provisions of 38 U.S.C.A. § 1318.  38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  Having found 
that the evidence is not new and material, we must conclude 
that no further adjudication of this claim is warranted.  See 
Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).

B.  Cause of Death

The Board will proceed to evaluate the merits of the reopened 
claim.  The appellant will not be prejudiced thereby, as she 
has been advised of the law and regulations pertaining to 
entitlement to service connection for the cause of the 
veteran's death and has been afforded an opportunity to 
present argument and evidence in support of her claim.  In 
addition, the RO has considered the claim of service 
connection for the cause of the veteran's death on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The appellant has asserted that service connection is 
warranted for the cause of the veteran's death because she 
believes his death was caused or contributed to by a 
disability that was incurred in or otherwise due to his 
military service.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.303(a) (2007).  Service connection 
may be granted for disease that is diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as cardiovascular disease, become 
manifest to a degree of 10 percent or more within one year 
after the date of separation from such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309(a).  While the disease need not be diagnosed 
within the presumption period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

Service connection may also be granted on a presumptive basis 
for certain disorders manifested to a compensable degree at 
any time after service in a veteran who had active military, 
naval, or air service in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, including the waters offshore and other locations if 
the conditions of service involved duty or visitation in 
Vietnam.  The specified disorders are chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 
3.309(e), 3.313.  Subacute peripheral neuropathy must have 
become manifest to a degree of 10 percent or more within one 
year after the last date on which the veteran was exposed to 
an herbicide during active military service.  38 C.F.R. 
§ 3.307(a), (6), (ii).  

In addition to the foregoing, a veteran who served in Vietnam 
during the time period specified, and who has a disorder 
which is not in the presumption list, is presumed to have 
been exposed to Agent Orange or other herbicide agents, and 
may establish service connection with proof of direct 
causation.  38 U.S.C.A. § 1116(f); see Brock v. Brown, 10 
Vet. App. 155, 160-61 (1997).

In order for service connection for the cause of a veteran's 
death to be granted, it must be shown that a service-
connected disability caused his or her death, or 
substantially or materially contributed to cause his or her 
death.  A service-connected disability is one that was 
incurred in or aggravated by active service, one that may be 
presumed to have been incurred during such service, or one 
that was proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.312. 

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  
38 C.F.R. § 3.312(a).  The service-connected disability will 
be considered the principal cause of death when such 
disability, either singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  
The service-connected disability will be considered a 
contributory cause of death when it contributed so 
substantially or materially to death that it combined to 
cause death, or aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1).  The 
debilitating effects of a service-connected disability must 
have made the decedent materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359, 
366 (1995).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions.  Even in such cases, 
it must be considered whether there may be a reasonable basis 
for holding that a service-connected condition was of such 
severity as to have a material influence in accelerating 
death.  In such a situation, however, it would not generally 
be reasonable to hold that a service-connected disability 
accelerated death unless such condition affected a vital 
organ and was itself of a progressive or debilitating nature.  
38 C.F.R. § 3.312(c)(3), (4).

The veteran died in February 2002.  At the time of his death, 
the veteran did not have any service-connected disabilities.  
The official certificate of death lists cardiopulmonary 
arrest as the immediate cause of death, with metastatic 
squamous cell carcinoma of the tongue as an underlying cause 
leading to the immediate cause.  PTSD and peripheral 
neuropathy are listed as other significant conditions 
contributing to death but not resulting in the underlying 
cause.  

As noted, the appellant contends that the veteran's death was 
caused by a disability or disabilities that were related to 
his military service.  However, after careful review of the 
evidence, the Board finds the preponderance of the evidence 
is against the grant of service connection for the cause of 
the veteran's death, as there is no competent evidence of 
record which establishes that his death was due to any 
disability that was incurred in or aggravated by service, or 
which may be presumed as such.  

The death certificate indicates the veteran's death was 
caused by cardiopulmonary arrest, due to or a consequence of 
metastatic squamous cell carcinoma of the tongue (hereinafter 
"tongue cancer").  At the time of his death, the veteran 
did not have a service-connected heart disability, and the 
evidence shows that entitlement to service connection for 
hypertension and angina were denied in an August 1994 rating 
decision.  In this regard, the service treatment records are 
negative for any complaints, treatment, or findings related 
to a heart disability.  

The evidence shows the veteran complained of chest pain as 
early as September 1975; however, a medical professional 
determined that the veteran's complaints did not represent 
"true angina," but were related to posture and arm-
position, as opposed food, exercise, or respiration.  See 
September 1975 VA examination report.  The first time the 
veteran is shown to have elevated blood pressure readings or 
hypertension is in April 1980, which is more than five years 
after he was separated from service, and subsequent medical 
records show he continued to complain of and receive 
treatment for problems with his heart.  See VA Outpatient 
treatment records dated from April 1980 to September 1984; 
March 1989 private medical records from F.A.S., M.D.  

The evidence clearly shows the veteran suffered from problems 
with his heart and ultimately died as a result of 
cardiopulmonary arrest.  However, there is no competent 
evidence of record which establishes that the veteran's heart 
condition was incurred in or otherwise due to service or that 
his heart condition was manifested during the first post-
service year.  As noted, the evidence shows the veteran did 
not complain of, or seek treatment for, a heart condition 
during service, and he is not shown to have a cardiovascular 
disability, including hypertension, until more than five 
years after separation from service.  In addition, there is 
no competent medical opinion of record which establishes that 
the veteran's heart condition was related to his military 
service.  Therefore, the Board finds the preponderance of the 
evidence is against a finding that the cause of the veteran's 
death, e.g., cardiopulmonary arrest, was initially manifested 
during military service or his first post-service year.  

The appellant has recently argued that her claim should be 
granted because there is evidence showing that the underlying 
cause of the veteran's death, e.g., tongue cancer, was due to 
his exposure to herbicides during military service.  In this 
regard, the Board initially notes that the veteran is 
presumed to have been exposed to herbicides as his service 
personnel records show he served in Vietnam from July 1970 to 
April 1971 and received the Vietnam Service and Campaign 
Medals for his service during the Vietnam era.  The Board 
notes, however, that the veteran's tongue cancer is not one 
of the disabilities for which presumptive connection is 
available based upon herbicide exposure.  See 38 U.S.C.A. § 
1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  Nonetheless, the 
appellant points to a January 2002 private medical record 
from Dr. C.L. as evidence showing the veteran's tongue cancer 
was the direct result of his herbicide exposure.  See 38 
U.S.C.A. § 1116(f); Brock v. Brown, 10 Vet. App. 155, 160-61 
(1997).

In this context, a January 2002 private medical record from 
Dr. C.L. contains a note wherein Dr. C.L. states that it 
appears Agent Orange is "probably the direct cause of [the 
veteran's] squamous cell carcinoma of the tongue."  Although 
the January 2002 statement from Dr. C.L. is considered 
competent medical evidence, the Board ascribes little 
probative value to his statement for the following reasons.  
While Dr. C.L. purported to establish a positive association 
between the veteran's tongue cancer and in-service herbicide 
exposure, he did not provide a rationale in support of his 
conclusion.  The evidentiary record contains Dr. C.L.'s 
medical records, which document the veteran's treatment from 
1993 to 2002.  However, Dr. C.L. did not indicate which 
specific clinical findings supported his conclusion that the 
veteran's tongue was caused by the herbicide Agent Orange; 
nor did Dr. C.L. identify any sound scientific and medical 
evidence which suggests that that squamous cell carcinoma of 
the tongue may be associated with herbicide exposure in 
general.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998) (holding that the failure of a physician to provide a 
basis for his opinion goes to the weight or credibility of 
the evidence in the adjudication on the merits).  

In addition, the Board finds that the January 2002 statement 
merely raises the possibility that the veteran's tongue 
cancer was due to his in-service herbicide exposure as Dr. 
C.L. stated that the veteran's exposure to the herbicide 
Agent Orange is "probably" the direct cause of his tongue 
cancer.  Such statement is speculative and insufficient to 
establish a positive association between the veteran's tongue 
cancer and in-service herbicide exposure.  See Obert v. 
Brown, 5 Vet. App. 30 (1993).  Therefore, the Board finds Dr. 
C.L.'s January 2002 statement to be of little probative value 
as to whether there was an etiological relationship between 
the veteran's tongue cancer and in-service herbicide 
exposure.  

There is no other competent and probative medical evidence 
which suggests a causal relationship between the veteran's 
tongue cancer and his military service, in general, or his 
in-service herbicide exposure specifically.  In this regard, 
the evidence does not show, nor does the appellant allege, 
that the veteran's tongue cancer was incurred during his 
military service.  

The Board notes that the evidence shows the veteran's cancer 
was metastatic and that the appellant has asserted the 
veteran's cancer spread to his tongue.  It is not clear if 
the appellant is alleging that the veteran's cancer 
metastasized from another area in his body.  However, even if 
the Board assumed this is the appellant's argument, the 
evidence does not show that the veteran's tongue cancer 
metastasized from cancer in another area of his body, such as 
the lung, bronchus, larynx, or trachea, which would warrant 
entitlement to the benefits sought on appeal.  

Therefore, the Board finds the preponderance of the evidence 
is against a finding that the underlying cause of the 
veteran's death, e.g., metastatic squamous cell carcinoma of 
the tongue, was manifested during military service or may be 
presumed to have been incurred during service.  

As to the disabilities listed on the death certificate as 
conditions contributing to death but not resulting in the 
underlying cause of death, the Board notes that the veteran 
sought to establish entitlement to service connection for 
PTSD and peripheral neuropathy prior to his death, but his 
claims were denied in rating decisions dated October 1993 and 
May 1997, respectively.  The appellant also attempted to 
establish entitlement to service connection for PTSD and 
peripheral neuropathy for the purposes of accrued benefits, 
but her claims were denied in a May 2003 rating decision.  

In this context, the evidence shows the veteran was diagnosed 
with PTSD prior to his death; however, it does not appear 
that his diagnosis was rendered in accordance with 38 C.F.R. 
§ 4.125(a), as there is no indication of the specific in-
service stressful event on which the diagnosis was based.  
See June 1993 statement from E.R., Ph.D.; see also private 
medical records from Dr. C.L.  The veteran was diagnosed with 
peripheral neuropathy prior to his death, but he is not shown 
to have manifested peripheral neuropathy until 1996, which is 
more than 20 years after he was separated from service.  See 
private medical records from Dr. C.L. dated from 1993 to 
2002.  There is no other competent evidence of record which 
establishes that the veteran's PTSD and peripheral neuropathy 
were incurred in service or otherwise related to his military 
service.  Therefore, the Board finds the preponderance of the 
evidence is against a finding that the conditions 
contributing to the veteran's death, e.g., PTSD and 
peripheral neuropathy, were manifested during military 
service or may be presumed to have been incurred therein.

The Board does not doubt that the appellant sincerely 
believes the veteran's death was due to a disability or 
disabilities incurred during his military service; however, 
she is not competent to render an opinion on matters 
requiring medical knowledge, such as causation or etiology.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
determination as to whether there is a relationship between a 
person's disability and death requires a medical opinion, and 
there is no such opinion in the evidence here which relates 
the veteran's death to his military service, including any 
disability claimed to have been incurred therein or related 
thereto.  

In sum, the Board finds the preponderance of the evidence is 
against the appellant's claim.  The most competent and 
probative evidence of record preponderates against a finding 
that the immediate cause of the veteran's death, 
cardiopulmonary arrest, was incurred in or aggravated by 
service or that his death was caused or contributed to by a 
disease or injury that was incurred in or aggravated by 
service.  

Although we are sympathetic with the appellant's loss of her 
husband, and have high regard for his honorable service 
during the Vietnam era, for the reasons and bases set forth 
above, the Board finds that the preponderance of the evidence 
is against the appellant's claim.  As the preponderance of 
the evidence is against the claim, the benefit-of-the-doubt 
doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.


ORDER

New and material evidence having been submitted, the claim 
for service connection for the cause of the veteran's death 
is reopened, and the claim is granted to that extent only.  

New and material evidence having not been submitted, the 
claim for entitlement to DIC benefits under the provisions of 
38 U.S.C.A. § 1318 is not reopened, and the appeal is 
accordingly denied.

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


